Citation Nr: 1002705	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-14 338	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches, claimed 
as migraine, to include as secondary to service-connected 
posttraumatic stress disorder.  

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a cervical spine 
disability.

7.  Entitlement to service connection for a right ankle 
disability.

8.  Entitlement to service connection for a left ankle 
disability.  

WITNESS AT HEARING ON APPEAL
Veteran 


ATTORNEY FOR THE BOARD
N. Snyder, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1989 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The claims of service connection for tinnitus, headaches, a 
low back disability, a cervical spine disability, and right 
and left ankle disabilities are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

At the hearing in August 2009 and on the record, the Veteran 
withdrew from the appeal the claims of service connection for 
sinusitis and bilateral hearing loss. 

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
claims of service connection for sinusitis and bilateral 
hearing loss have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).



Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

As the fact of whether the Veteran is withdrawing the claims 
of service connection for sinusitis and bilateral hearing 
loss is not disputed, the law is dispositive, and the 
provisions of the VCAA do not apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claims Withdrawn 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal of a 
substantive appeal may be made by the Veteran.   38 C.F.R. 
§ 20.204.   

In August 2009 at his hearing and on the record, the Veteran 
withdrew from his appeal the claims of service connection for 
sinusitis and bilateral hearing loss.

As there remains no allegation of error of fact or law for 
appellate consideration, the Board does not have appellate 
jurisdiction to review the claims. 38 U.S.C.A. § 7105.

ORDER

The appeal of the claims of service connection for sinusitis 
and bilateral hearing is dismissed. 


REMAND 

On the claim of service connection for tinnitus, the Veteran 
asserts that he has tinnitus as a result of in-service noise 
exposure, specifically, exposure to noise from firing ranges, 
aircraft, and vehicles he operated or rode in. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of tinnitus.  After service 
in February 2003 private medical records show that the 
Veteran complained of some ringing in his ears.  In March 
2008, a private physician stated that he saw the Veteran for 
tinnitus, which the physician suspected was most likely due 
to noise exposure during military service.  On VA examination 
in March 2009, the VA audiologist stated the hearing 
thresholds were inconsistent with a diagnosis of noise-
induced tinnitus and that it was less likely as not that the 
tinnitus was caused by or the result of noise exposure during 
military service.  

In support of his claim, the Veteran has submitted the 
decibel levels for vehicles he operated or rode in during 
service, which have not been addressed by either the private 
physician or the VA audiologist.  As tinnitus may be 
associated with noise exposure in service, further 
development of the evidence is needed under the duty to 
assist. 

On the claim of service connection for headaches, claimed as 
migraine, the service treatment records contain no complaint, 
finding, history, treatment, or diagnosis of headaches.  
After service, in October 2001, private medical records note 
that the Veteran was having migraine headaches.  In June 
2005, chronic headaches were noted.  In a rating decision in 
December 2007, the RO granted service connection for 
posttraumatic stress disorder.  In August 2009, a private 
physician stated that the Veteran's headaches were a symptom 
of posttraumatic stress disorder.  As the record is 
insufficient to determine whether the headaches are a 
manifestation of posttraumatic stress disorder or the 
development of a new and separate condition, further 
development of the evidence is needed under the duty to 
assist.



On the claims of service connection for a low back 
disability, a cervical spine disability, and right and left 
ankle disabilities, the Veteran asserts the disabilities are 
related to his airborne status in service.  Service records 
show that the Veteran was jump qualified and he made about at 
least 16 jumps.  In October 1991, the Veteran suffered an 
inversion injury of the left ankle.  In October 1992, on a 
nontactical jump, on going out the door of the aircraft, the 
Veteran's equipment got caught on the static line and he was 
left dangling from the aircraft and he had to be pulled back 
into the plane.  In June 1993, the Veteran was in a vehicle 
accident and the assessment was muscle strain of the back 
muscles.  After service, in January 2008, a private health-
care provider stated that the Veteran had lumbar and cervical 
pain and ankle pain consistent with repetitive airborne 
activity.  On VA examination in March 2009, the diagnoses 
were lumbar strain, cervical strain, and bilateral ankle 
strain.  And the VA examiner stated that no chronic 
conditions are show.  As the evidence of record is too 
equivocal or lacking in specificity to support a decision on 
the merits, further development of the evidence is needed 
under the duty to assist.

Accordingly, the claims are REMANDED for the following 
action:

1.  Afford the Veteran a VA audiology 
examination to determine whether it is 
at least as likely as not that tinnitus 
is related to the Veteran's noise 
exposure during service. 

The examiner is also asked to consider 
that in service the Veteran was exposed 
to sound levels from about 78 to 91 
decibels while operating an ambulance 
and from 72 to 97 decibels whiling 
riding in tracked vehicles. 



Then, considering medical principles 
and the medical literature, the 
examiner is asked to express an opinion 
on whether tinnitus in this case is 
consistent with noise-induced tinnitus, 
when there is no evidence of hearing 
loss in service and since service as 
the thresholds in the tested 
frequencies are from 0 to 20 decibels.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

The claims folder must be made 
available to the examiner for review.

2.  Afford the Veteran a VA examination 
to determine whether the Veteran has 
chronic headaches to include migraine 
and, if so, whether the current 
headaches are at least as likely as not 
that related to service or to a 
service-connected disability.

The examiner is asked to consider that 
headaches were not documented during 
service and that after service in 
October 2001 private medical records 
note that the Veteran was having 
migraine headaches, and in June 2005, 
chronic headaches were noted.  In 
August 2009, a private physician stated 
that the Veteran's headaches were a 
symptom of posttraumatic stress 
disorder.  

Then, considering medical principles 
and the medical literature, the 
examiner is asked to express an opinion 
on whether the current chronic 
headaches in this case are 
manifestations of posttraumatic stress 
disorder or the development of a new 
and separate disability.

If the current chronic headaches are a 
new and separate disability, the 
examiner is asked whether the headaches 
are aggravated by the service-connected 
posttraumatic stress disorder.

In formulating the opinion, in this 
context, the term "aggravation" means 
a permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms. 

Also the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation. 

The claims folder must be made 
available to the examiner for review.

3.  Afford the Veteran a VA examination 
to determine whether the Veteran has 
any identifiable pathology of the low 
back, cervical spine, and ankles, and, 
if so, whether any current pathology is 
consistent with repetitive airborne 
training, including at least 16 jumps. 

The examiner is asked to consider that 
in service in October 1991, the Veteran 
suffered an inversion injury of the 
left ankle.  In October 1992, on a 
nontactical jump, on going out the door 
of the aircraft, the Veteran's 
equipment got caught on the static line 
and he was left dangling from the 
aircraft and he had to be pulled back 
into the plane.  In June 1993, the 
Veteran was in a vehicle accident and 
the assessment was muscle strain of the 
back muscles.  After service, in 
January 2008, a private health-care 
provider stated that the Veteran had 
lumbar and cervical pain and ankle pain 
consistent with repetitive airborne 
activity.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder must be available for 
review by the examiner. 

4.  After the above development is 
completed, adjudicate the claims, 
including the claim of service connection 
for headaches to include as secondary to 
service-connected posttraumatic stress 
disorder.  If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


